Citation Nr: 9912893	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  95-24 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for alcoholism, 
secondary to service-connected depressive reaction.  

2.  Entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.29 for hospital treatment from October 4, 
1994 to November 2, 1994.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
August 1974 to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the benefits sought on appeal.  
The veteran perfected his appeal to that adverse 
determination.  

In September 1995, the veteran testified before a hearing 
officer at the Denver, Colorado, RO, whose March 1996 
decision denied service connection for alcoholism, secondary 
to service-connected depressive reaction, and for a temporary 
total evaluation due to hospitalization and treatment for 
October 4, 1994 to November 2, 1994.  The file was later 
transferred to the St. Petersburg, Florida, RO, and 
subsequently to the Board for appellate determination.  In 
February 1998, the Board remanded the case to the RO to have 
the veteran scheduled for a Travel Board hearing pursuant to 
the veteran's request.  The veteran moved to New Jersey and, 
in October 1998, the veteran testified before the undersigned 
Member of the Board at the RO in Newark, New Jersey.  During 
the hearing, the veteran submitted a copy of a VA report of 
contact pertaining to his above-mentioned period of 
hospitalization, along with a signed waiver of RO 
jurisdiction pertaining to that report.  See 38 C.F.R. 
§ 20.1304 (1998).

In March 1998, the veteran filed claims for additional VA 
benefits, which were denied by the RO in October 1998.  
However, the veteran has not appealed those determinations, 
and they are not currently before the Board.  

FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between the veteran's alcoholism and either service, his 
service-connected depressive reaction, or any other service-
connected disability.  

2.  The veteran is service connected for depressive reaction; 
degenerative disc disease; postoperative residuals of a right 
knee injury; left knee chondromalacia; and varicose veins in 
the right calf.  

3.  From October 4, 1994 to November 2, 1994, the veteran was 
hospitalized in a VA medical facility for alcohol dependence, 
to rule out dysthymic disorder, to rule out generalized 
anxiety disorder; and for nicotine dependence.  


CONCLUSIONS OF LAW

1.  The claim for service connection for alcoholism, 
secondary to service-connected depressive reaction, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a temporary total disability evaluation 
for hospital treatment from October 4, 1994 to November 2, 
1994, have not been met.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 4.29 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Essentially, the veteran maintains that he has been treated 
over the years for both depressive reaction and for 
alcoholism, which he considers one and the same disability.  
He further asserts that he should be service connected for 
alcoholism, secondary to his service-connected depressive 
reaction.  



I.  Background

The veteran's service medical records do not reflect 
symptomatology or treatment for alcoholism.  His separation 
physical examination report of July 1977 does not reflect any 
history or findings pertaining to alcoholism.  He was 
discharged from active duty in August 1977.  

The veteran underwent a private psychiatric examination in 
November 1977 that revealed he had a situational reaction to 
adult life plus a reactive depressive imposed on a chronic 
depression, and perhaps a personality disorder of the 
explosive type.  

A February 1980 report from the Carrier Foundation shows that 
the veteran had been hospitalized from January 7, 1980 to 
February 22, 1980, for treatment of alcoholism and drug 
abuse.  At hospital admission, he gave a history of drug use 
and of drinking 2 1/2 packs of beer per day.  The report also 
notes that he had numerous drunken driving charges, the most 
recent in November 1979, and that he was trying to be 
rehabilitated before going to court.  He participated in the 
alcohol rehabilitation unit throughout his stay and made good 
progress.  He also was seen daily in individual psychotherapy 
during the last week of his hospital stay.  At hospital 
discharge, the diagnoses were alcoholism and drug abuse.  

A private medical evaluation report, dated in February 1981, 
notes that the veteran had been treated on an outpatient 
basis twice a week since February 1980 for alcoholism and 
depression (passive-aggressive personality).  The report of 
the veteran's March 1981 VA examination revealed depressive 
reaction, secondary to his service connected back and right 
knee conditions.  

The veteran's VA outpatient treatment, examination, and 
hospital records, as well as his private medical treatment 
records for April 1984 to May 1994, reflect treatment for 
right knee condition and for a back disorder.  These records 
do not reflect any complaints of treatment for alcoholism.  

The veteran's VA outpatient treatment record for May 1994 
reflects him seeking counseling to rule out depression and 
drug seeking behavior.  In July 1994, the report reflects 
that he was not using alcohol or drugs and that he was doing 
well on medication.  The assessment was that his depression 
had dropped to a significant level.  The report for September 
1994 notes that he had started drinking again and that he had 
received another citation for driving under the influence.  

In early October 1994, he was evaluated for admission to the 
VA substance abuse treatment program and was hospitalized at 
a VA facility from October 4, 1994 to November 2, 1994, for 
alcohol dependence, to rule out dysthymic disorder, to rule 
out generalized anxiety disorder, and for nicotine 
dependence.  By history, the records show that he had been 
coming for several months as an outpatient for substance 
abuse and that he was seeking inpatient treatment on the 
recommendation of his counselor.  Upon his initial 
evaluation, the current stressors were seen as his physical 
disabilities and academic stress, secondary to college 
studies.  It was recommended that he be admitted to the 
program and initiate a strong twelve step recovery program, 
finding a temporary sponsor, and working the step work, 
reactivating his leisure interests, and developing a working 
spiritual belief system.  While hospitalized, he participated 
to the full extent in the rehabilitation program, including 
education, group and individual counseling, education, 
psychodrama, spiritual development, assertiveness training, 
social interaction skills development, and Alcoholics 
Anonymous twelve step programming.  At hospital discharge, it 
was felt that his participation was fully successful and all 
the required elements of the program were accomplished.  He 
was advised to take alcohol in no form whatsoever and that he 
was initially to have weekly follow-up sessions in the 
substance abuse treatment program.  His VA outpatient 
treatment reports show that through July 1995 he was not 
using alcohol or drugs; he was assessed as doing well; and he 
was attending Alcoholics Anonymous meetings regularly.  

During the veteran's hearings, in September 1995 before a 
hearing officer, and in October 1998 before the undersigned 
Member of the Board, he reiterated his contention that his 
depressive reaction and alcoholism are both being treated by 
the VA and that alcoholism should be service-connected as 
secondary to his service-connected depressive reaction.  
Transcripts of both hearings are of record.  

II.  Analysis

A.  Service Connection

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Service connection also may be granted for a "[d]isability 
which is proximately due to or the result of a service-
connected disease or injury. .. " 38 C.F.R. § 3.310(a) 
(1996); Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  That 
regulation has been interpreted to permit service connection 
the degree of aggravation to a non-service connected disorder 
which is proximately due to or the result of a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The United States Court of Veterans Appeals held, in 
Allen, that when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.

Effective for claims (such as these), filed after October 31, 
1990, the payment of compensation is precluded for any 
disability determined to be the result of the veteran's own 
willful misconduct or abuse of alcohol or drugs, regardless 
of whether the claim was based on direct service connection, 
secondary service connection, or on the basis that a service-
connected disease or injury caused or aggravated the 
disability in question.  See Pub. L. No. 101-508, § 8052, 
104 Stat. 1388, 1388-51 (1990) (codified at 38 U.S.C.A. 
§ 1110 (West 1991)).  See also VAOGCPREC 2-97 (Jan. 16, 
1997).  A recent precedent opinion of the United States Court 
of Veterans Appeals (Court), emphasized that only the payment 
of compensation is prohibited in these types of cases, and 
not the grant of service connection itself, as other benefits 
may flow from a grant of service connection. See, e.g., 
Barela v. West, No. 11 Vet. App. 280, 283 (1998). 

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of a well-grounded service 
connection claim for alcoholism.  A well-grounded claim is 
not necessarily a claim that will ultimately be deemed 
allowable.  It is a plausible claim, properly supported with 
evidence.  See 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the veteran in developing the facts 
pertinent to the claim, and the claim must fail.  See Slater 
v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 
Vet. App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  See 
Epps, 126 F.3d  at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995). 

In the veteran's case, his service medical records do not 
reflect any symptomatology or treatment pertaining to 
alcoholism.  The earliest medical evidence showing alcohol 
and drug abuse is his hospitalization records from the 
Carrier Clinic for January and February 1980, which is over 
two years after his separation from active duty service.  He 
received private outpatient treatment for alcoholism and for 
depression until February 1981.  The subsequent medical 
records between 1986 and May 1994 reflect treatment for his 
right knee and back, but not for alcoholism.  In July 1994, 
the VA outpatient treatment records reflect that his 
depression was manageable on medications and that he was not 
drinking.  However, in September 1994, he had begun drinking, 
received a citation for driving under the influence, and was 
admitted to the VA hospital for alcohol dependence, to rule 
out dysthymic disorder, to rule out generalized anxiety 
disorder, and for nicotine dependence.  Subsequent medical 
records show follow-up treatment for alcoholism and for his 
service-connected disabilities, primarily his knee and back 
disabilities.  However, none of his medical records reflect 
an opinion as to the etiology of his alcohol abuse problem.  
In other words, there is no competent, i.e., medical evidence 
establishing a relationship, or nexus, between the veteran's 
alcoholism and either his active military service or a 
service-connected disability, to include depressive reaction.  

While the veteran may well believe that his alcoholism is 
secondary to his service-connected depressive reaction, the 
Board would emphasize that it is the province of trained 
health care professionals to enter conclusions that require 
medical opinion such as the diagnosis of a disability, or an 
opinion as to the etiology of that disability.  As the 
veteran is a lay person without medical training or 
expertise, he is not competent to render an opinion on a 
medical matter (here, medical causation); hence, his 
contentions in this regard have no probative value.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Thus, the Board must conclude that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection is well grounded.  As the duty to assist has not 
been triggered by evidence of a well-grounded claim, there is 
no duty to assist the veteran in developing the record to 
support his claim for service connection for alcoholism.  See 
Epps, 126 F.3d at 1468.  Furthermore, the Board is aware of 
no circumstances that would put the VA on notice that any 
additional relevant evidence may exist which could be 
obtained that, if true, would well-ground the veteran's 
service connection claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1996).  

The Board notes that the RO has not specifically denied the 
claim as not well grounded.  However, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Here, the RO provided to the veteran and his representative 
the legal requirement for submitting a well-grounded claim in 
a May 1995 Statement of the Case, and clearly indicated, in a 
May 1996 Supplemental Statement of the Case, that the claim 
for service connection was being denied because of the 
absence of medical evidence of a relationship between the 
veteran's alcoholism and service-connected depressive 
reaction.  Hence, the Board also finds that the duty to 
inform the veteran of evidence needed to complete his 
application for benefits has been met.  See 38 C.F.R. § 5103; 
Robinette v., Brown, 8 Vet. App. 69, 77-78 (1996).  

II.  Temporary Total Rating

The veteran is requesting a temporary total rating for the 
period of his hospitalization at a VA medical facility from 
October 4, 1994 to November 2, 1994.  During this period, he 
maintains he was treated for his service-connected depressive 
reaction.  

Currently, and at the time of the hospitalization at issue, 
the veteran's service-connected disabilities consist of: 
depressive reaction; degenerative disc disease; post 
operative residuals of a right knee injury; left knee 
chondromalacia; and varicose veins in the right calf.  

Total disability ratings will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability has required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days.  See 38 C.F.R. § 4.29.  

The Board is satisfied that all relevant fact have been 
properly developed pertaining to the veteran's claim for a 
temporary total rating based on VA hospitalization.  No 
further assistance to the veteran is required to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

In the veteran's case, he was evaluated, at his own request, 
for admission to the VA substance abuse treatment program and 
was hospitalized at a VA facility from October 4, 1994 to 
November 2, 1994, for alcohol dependence, to rule out 
dysthymic disorder, to rule out generalized anxiety disorder, 
and for nicotine dependence.  At the time, he had a history 
of alcohol abuse and previous inpatient and outpatient 
treatment for it.  His reason for admission was to get his 
life back in order after receiving another citation for 
driving under the influence.  It was recommended that he be 
admitted to the program and initiate a strong twelve step 
recovery program, finding a temporary sponsor, and working 
the step work, reactivating his leisure interests, and 
developing a working spiritual belief system.  While 
hospitalized, he participated to the full extent in the 
alcohol rehabilitation program.  

Significantly, however, despite the diagnoses at admission 
(as noted above), the medical records for this 
hospitalization do not reflect treatment for his service-
connected depressive reaction, or any other service-connected 
disability.  Indeed, an October 14, 1994 record from the 
mental hygiene clinic reflects a notation by a psychologist 
that there was then no evidence to diagnose dysthymia, and 
insufficent evidence to establish a diagnosis of generalized 
anxiety disorder.  

The Board finds that the criteria for a temporary total 
disability evaluation for a period of VA hospitalization from 
October 4, 1994 to November 2, 1994, have not been met.  
There is no competent medical evidence showing that the 
veteran was treated for a service-connected disability.  He 
was treated for alcohol abuse, a disability, which, for the 
reasons noted above, he is not entitled to service 
connection.  Although the veteran asserts that he was treated 
for his service-connected depressive reaction, the medical 
records do not support that contention.  The hospitalization 
at issue was for alcohol dependence, not for a psychiatric 
disability.  Under the circumstances, the veteran's claim for 
a temporary total disability evaluation for VA 
hospitalization from October 4, 1994 to November 2, 1994, 
must be denied.  


ORDER

In the absence of a well-grounded claim, service connection 
for alcoholism, secondary to service-connected depressive 
reaction, is denied.  

A temporary total disability evaluation for a period of 
hospitalization from October 4, 1994 to November 2, 1994, is 
denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

